 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                             FOR THE DISTRICT OF ARIZONA
 8                                            )    No. CV-18-01738-PHX-SPL
      Gordon Leroy Hall,
 9                                            )
                                              )
                       Plaintiff,             )    ORDER
10                                            )
      v.
11                                            )
                                              )
      United States of America,               )
12                                            )
13                     Defendants.            )
                                              )
14                                            )

15         The Court has before it, Plaintiff’s Motion to Return Property pursuant to Federal
16   Rule of Criminal Procedure 41(g), (Doc. 1), Plaintiff’s Demand for Entry of Default (Doc.
17   14), and the Defendant’s Response. (Doc. 18) Additionally, the Court is in receipt of the
18   Plaintiff’s Demand for Entry of Default Judgment (Doc. 19), the Report and
19   Recommendation from the United States Magistrate Judge (Doc. 27), and Plaintiff’s
20   Response to the Report and Recommendation. (Doc. 28)
21         A district judge “may accept, reject, or modify, in whole or in part, the findings or
22   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). When a party files a
23   timely objection to an R&R, the district judge reviews de novo those portions of the R&R
24   that have been “properly objected to.” Fed. R. Civ. P. 72(b). A proper objection requires
25   specific written objections to the findings and recommendations in the R&R. See United
26   States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003); 28 U.S.C. § 636(b) (1). It
27   follows that the Court need not conduct any review of portions to which no specific
28   objection has been made. See Reyna-Tapia, 328 F.3d at 1121; see also Thomas v. Arn, 474
 1   U.S. 140, 149 (1985) (discussing the inherent purpose of limited review is judicial
 2   economy). Further, a party is not entitled as of right to de novo review of evidence or
 3   arguments which are raised for the first time in an objection to the R&R, and the Court’s
 4   decision to consider them is discretionary. United States v. Howell, 231 F.3d 615, 621-622
 5   (9th Cir. 2000).
 6          The Court has carefully undertaken an extensive review of the sufficiently
 7   developed record. The Plaintiff indicated that he conditionally accepts the Report and
 8   Recommendation (Doc. 28).
 9          After conducting a de novo review of the issues and objections, the Court reaches
10   the same conclusions reached by Judge Willett. The R&R will be adopted in full.
11   Accordingly,
12          IT IS ORDERED:
13          1.      That the Magistrate Judge’s Report and Recommendation (Doc. 27) is
14   accepted and adopted by the Court;
15          2.      That the Plaintiff’s Motion to Return Property (Doc. 1) is denied and in part
16   and granted in part consistent with the Report and Recommendation.
17          3.      That the Petitioner’s Demand for Entry of Default (Docs. 14, 19) are denied.
18          4.      That the Clerk shall enter judgment accordingly and terminate this action.
19          Dated this 30th day of May 2019.
20
21                                                    Honorable Steven P. Logan
                                                      United States District Judge
22
23
24
25
26
27
28

                                                  2
